Exhibit 10.21

FIRST AMENDMENT TO THE AMENDED AND RESTATED

REALOGY CORPORATION

OFFICER DEFERRED COMPENSATION PLAN

WHEREAS Realogy Corporation (hereinafter called the “Company”) maintains the
Realogy Corporation Officer Deferred Compensation Plan (hereinafter called the
“Plan”), amended and restated effective as of January 1, 2008, for the benefit
of the Company’s Officers who are eligible to participate therein;

WHEREAS the Company desires to amend the Plan to allow participants to revoke
their current distribution election on file and make a new unifying election for
their entire account balance to be distributed in April of 2009;

WHEREAS subsection 9.1 of the Plan permits the Company to amend the Plan at
anytime.

NOW, THEREFORE, the Plan is hereby amended effective December 19, 2008, in the
following particular:

By adding the following to the as new final paragraph of section 7.1:

“In accordance with Section 409A of the Code and the regulations thereunder,
prior to December 31, 2008, each Participant currently employed with the Company
shall have the opportunity to revoke their current election on file and make a
new distribution election which will apply to their Account balance. Amounts
previously scheduled to be distributed in the 2008 calendar year cannot be
modified and are not eligible for this special unifying election. Furthermore,
amounts previously scheduled to be paid after the 2008 calendar year cannot be
modified to be paid during the 2008 calendar year, but can be modified to be
paid in April of calendar year 2009 in a single lump sum. The Committee, in its
sole discretion, shall establish procedures to implement this special election
process consistent with the requirements of Section 409A of the Code and the
regulations thereunder.”

IN WITNESS WHEREOF, and as evidence of the adoption of this First Amendment, the
Company has caused the same to be executed by its duly authorized officer this
23rd day of December, 2008.

 

ATTEST:     REALOGY CORPORATION

/s/ Michael Consentino

    By:  

/s/ Marie R. Armenio

    Print Name:   Marie R. Armenio     Title:   SVP, Human Resources